Exhibit 10.5

 

THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT
BE SOLD, TRANSFERRED, OR ASSIGNED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES REASONABLY SATISFACTORY TO
THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

No.:  2003-2

 

WARRANT

TO PURCHASE COMMON STOCK

OF

IMAGEWARE SYSTEMS, INC.

 

(void after June 13, 2009)

 


1.                                  ISSUANCE OF WARRANT.  FOR VALUE RECEIVED, ON
AND AFTER THE DATE OF ISSUANCE OF THIS WARRANT, AND SUBJECT TO THE TERMS AND
CONDITIONS HEREIN SET FORTH, THE HOLDER (AS DEFINED BELOW) IS ENTITLED TO
PURCHASE FROM IMAGEWARE SYSTEMS, INC., A CALIFORNIA CORPORATION (THE “COMPANY”),
AT ANY TIME BEFORE 5:00 P.M. NEW YORK TIME ON JUNE 13, 2009 (THE “TERMINATION
DATE”), AT A PRICE PER SHARE EQUAL TO THE WARRANT PRICE (AS DEFINED BELOW AND
SUBJECT TO ADJUSTMENT AS DESCRIBED BELOW), THE WARRANT STOCK (AS DEFINED BELOW
AND SUBJECT TO ADJUSTMENT AS DESCRIBED BELOW) UPON EXERCISE OF THIS WARRANT
(THIS “WARRANT”) PURSUANT TO SECTION 6 HEREOF.


 


2.               DEFINITIONS.  AS USED IN THIS WARRANT, THE FOLLOWING TERMS HAVE
THE DEFINITIONS ASCRIBED TO THEM BELOW:


 


(A)                                  “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, SUNDAY OR OTHER DAY ON WHICH THE NATIONAL OR STATE BANKS LOCATED IN
THE STATE OF NEW YORK OR THE STATE OF CALIFORNIA OR THE DISTRICT OF COLUMBIA ARE
AUTHORIZED TO BE CLOSED.


 


(B)                                 “COMMON STOCK” MEANS THE COMMON STOCK, PAR
VALUE $0.01 PER SHARE, OF THE COMPANY.


 


(C)                                  “HOLDER” MEANS L.F. GLOBAL HOLDINGS, LLC,
OR ITS ASSIGNS.


 


(D)                                 “PURCHASE AGREEMENT” MEANS THE NOTE AND
WARRANT PURCHASE AGREEMENT DATED AS OF MAY 22, 2002 BY AND BETWEEN THE COMPANY
AND PERSEUS 2000,L.L.C., AS AMENDED.


 


(E)                                  “COMPANY NOTES” MEANS ALL NOTES ISSUED TO
L.F. GLOBAL HOLDINGS, LLC (“LF”), AND LAURUS MASTER FUND, LTD. (“LAURUS”),
PURSUANT TO THE CONSENT TO ASSIGNMENT AND

 

--------------------------------------------------------------------------------



 

Amendment Agreement by and among LF, Laurus and the Company dated June 13, 2003
(the “Consent Agreement”).


 


(F)                                    “WARRANT PRICE” MEANS $2.11 PER SHARE,
SUBJECT TO ADJUSTMENT AS DESCRIBED IN SECTION 3 BELOW.


 


(G)                                 “WARRANT STOCK” MEANS THE SHARES OF COMMON
STOCK (OR OTHER SECURITIES) PURCHASABLE UPON EXERCISE OF THIS WARRANT OR
ISSUABLE UPON CONVERSION OF THIS WARRANT.  THE TOTAL NUMBER OF SHARES TO BE
ISSUED UPON THE EXERCISE OF THIS WARRANT SHALL BE 1,021,687, SUBJECT TO
ADJUSTMENT AS DESCRIBED IN SECTION 3 BELOW.


 


3.                                  ADJUSTMENTS AND NOTICES.  THE WARRANT PRICE
AND THE NUMBER OF SHARES OF WARRANT STOCK SHALL BE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME IN ACCORDANCE WITH THIS SECTION 3.


 


(A)                                  SUBDIVISION, STOCK DIVIDENDS OR
COMBINATIONS.  IN CASE THE COMPANY SHALL AT ANY TIME SUBDIVIDE THE OUTSTANDING
SHARES OF COMMON STOCK OR SHALL ISSUE A STOCK DIVIDEND WITH RESPECT TO THE
COMMON STOCK, THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION
OR THE ISSUANCE OF SUCH DIVIDEND SHALL BE PROPORTIONATELY DECREASED, AND IN CASE
THE COMPANY SHALL AT ANY TIME COMBINE THE OUTSTANDING SHARES OF THE COMMON
STOCK, THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION SHALL
BE PROPORTIONATELY INCREASED, IN EACH CASE EFFECTIVE AT THE CLOSE OF BUSINESS ON
THE DATE OF SUCH SUBDIVISION, DIVIDEND OR COMBINATION, AS THE CASE MAY BE.


 


(B)                                 RECLASSIFICATION, EXCHANGE, SUBSTITUTION,
IN-KIND DISTRIBUTION.  UPON ANY RECLASSIFICATIONS, EXCHANGE, SUBSTITUTION OR
OTHER EVENT THAT RESULTS IN A CHANGE OF THE NUMBER AND/OR CLASS OF THE
SECURITIES ISSUABLE UPON EXERCISE OR CONVERSION OF THIS WARRANT OR UPON THE
PAYMENT OF A DIVIDEND IN SECURITIES OR PROPERTY OTHER THAN SHARES OF COMMON
STOCK, THE HOLDER SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OR CONVERSION OF
THIS WARRANT, THE NUMBER AND KIND OF SECURITIES AND PROPERTY THAT THE HOLDER
WOULD HAVE RECEIVED IF THIS WARRANT HAD BEEN EXERCISED OR CONVERTED IMMEDIATELY
BEFORE THE RECORD DATE FOR SUCH RECLASSIFICATION, EXCHANGE, SUBSTITUTION, OR
OTHER EVENT OR IMMEDIATELY PRIOR TO THE RECORD DATE FOR SUCH DIVIDEND.  THE
COMPANY OR ITS SUCCESSOR SHALL PROMPTLY ISSUE TO THE HOLDER A NEW WARRANT FOR
SUCH NEW SECURITIES OR OTHER PROPERTY.  THE NEW WARRANT SHALL PROVIDE FOR
ADJUSTMENTS WHICH SHALL BE AS NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE
ADJUSTMENTS PROVIDED FOR IN THIS SECTION 3 INCLUDING, WITHOUT LIMITATION,
ADJUSTMENTS TO THE WARRANT PRICE AND TO THE NUMBER OF SECURITIES OR PROPERTY
ISSUABLE UPON EXERCISE OR CONVERSION OF THE NEW WARRANT.  THE PROVISIONS OF THIS
SECTION 3(B) SHALL SIMILARLY APPLY TO SUCCESSIVE RECLASSIFICATIONS, EXCHANGES,
SUBSTITUTIONS, OR OTHER EVENTS AND SUCCESSIVE DIVIDENDS.  AS USED IN THIS
SECTION 3(B), THE TERM “PROPERTY” SHALL NOT INCLUDE CASH.


 


(C)                                  REORGANIZATION, MERGER ETC.  IN CASE OF ANY
(I) MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH ANOTHER CORPORATION
WHERE THE COMPANY IS NOT THE SURVIVING CORPORATION, (II) SALE, TRANSFER OR LEASE
(BUT NOT INCLUDING A TRANSFER OR LEASE BY PLEDGE OR MORTGAGE TO A BONA FIDE
LENDER) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR (III) SALE
BY THE COMPANY’S SHAREHOLDERS OF 50% OR MORE OF THE COMPANY’S OUTSTANDING
SECURITIES IN ONE OR MORE RELATED TRANSACTIONS, THE COMPANY, OR SUCH SUCCESSOR
OR PURCHASING CORPORATION, AS THE CASE MAY BE, SHALL, AS A CONDITION TO CLOSING
ANY SUCH REORGANIZATION, MERGER OR SALE, DULY EXECUTE AND DELIVER TO THE HOLDER
HEREOF A NEW WARRANT SO THAT THE HOLDER SHALL HAVE

 

2

--------------------------------------------------------------------------------


 

the right to receive, at a total purchase price not to exceed that payable upon
the exercise or conversion of the unexercised or unconverted portion of this
Warrant, and in lieu of the shares of the Common Stock theretofore issuable upon
exercise or conversion of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reorganization, merger
or sale by the Holder of the number of shares of Common Stock then purchasable
under this Warrant.  Such new warrant shall provide for adjustments that shall
be as nearly equivalent as may be practicable to the adjustments provided for in
this Section 3.  The provisions of this subparagraph (c) shall similarly apply
to successive reorganizations, mergers and sales.


 


(D)                                 DILUTIVE ISSUANCES.    (I)                  
SUBJECT TO OBTAINING SHAREHOLDER APPROVAL, IF REQUIRED, PURSUANT TO SUBSECTION
(VII) BELOW, IF THE COMPANY, AT ANY TIME OR FROM TIME TO TIME AFTER THE DATE
HEREOF, SHALL ISSUE ANY ADDITIONAL STOCK (AS DEFINED BELOW) WITHOUT
CONSIDERATION OR FOR AN EFFECTIVE PRICE LESS THAN THE WARRANT PRICE IN EFFECT
IMMEDIATELY PRIOR TO THE ISSUANCE OF SUCH ADDITIONAL STOCK, OTHER THAN A
SUBDIVISION OR COMBINATION OF SHARES OF COMMON STOCK OR AS A DIVIDEND OR OTHER
DISTRIBUTION OF COMMON STOCK AS PROVIDED FOR ELSEWHERE IN THIS WARRANT, THEN AND
IN EACH SUCH CASE THE THEN EXISTING WARRANT PRICE SHALL BE REDUCED AS OF THE
CLOSE OF BUSINESS ON THE DATE OF SUCH ISSUE OR SALE TO A PRICE EQUAL TO THE
LOWEST SUCH EFFECTIVE PRICE.  “EFFECTIVE PRICE” OF ADDITIONAL STOCK MEANS THE
QUOTIENT DETERMINED BY DIVIDING THE TOTAL NUMBER OF SHARES OF ADDITIONAL STOCK
ISSUED OR SOLD, OR DEEMED TO HAVE BEEN ISSUED OR SOLD BY THE COMPANY UNDER THIS
SECTION, INTO THE AGGREGATE CONSIDERATION RECEIVED, OR DEEMED TO HAVE BEEN
RECEIVED BY THE COMPANY FOR SUCH ISSUE UNDER THIS SECTION, FOR SUCH ADDITIONAL
STOCK.

 

(ii)                                  In the case of the issuance of Common
Stock for cash, the consideration received therefor shall be deemed to be the
amount of cash paid therefor before deducting any reasonable discounts,
commissions or other expenses allowed, paid or incurred by the company for any
underwriting or otherwise in connection with the issuance and sale thereof.

 

(iii)                               In the case of the issuance of Common Stock
for a consideration in whole or in part other than cash, the consideration other
than cash received therefor shall be deemed to be the fair value thereof as
reasonably determined by the Board of Directors of the Company in its good faith
judgment irrespective of any accounting treatment.

 

(iv)                              In the case of the issuance, whether before,
on or after the date hereof, of options to purchase or rights to subscribe for
Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities (which are not excluded from the definition of
Additional Stock), the following provisions shall apply:

 

(A)                              The aggregate maximum number of shares of
Common Stock deliverable upon exercise of such options to purchase or rights to
subscribe for Common Stock shall be deemed to have been issued at the time such
options or rights were issued and for a consideration equal to the consideration
(determined in the manner provided in clauses (ii) or (iii)), if any, received
by the Company upon the issuance of such options or rights plus the minimum
purchase price provided in such options or rights (without taking into account
potential anti-dilution adjustments) for the Common Stock covered thereby.

 

3

--------------------------------------------------------------------------------


 

(B)                                The aggregate maximum number of shares of
Common Stock deliverable upon conversion of or in exchange for any such
convertible or exchangeable securities or upon the exercise of options to
purchase or rights to subscribe for such convertible or exchangeable securities
and subsequent conversion or exchange thereof shall be deemed to have been
issued at the time such securities were issued or such options or rights were
issued and for a consideration equal to the consideration, if any, received by
the corporation for any such securities and related options or rights (excluding
any cash received on account of accrued interest or accrued dividends), plus the
additional consideration, if any, to be received by the Company upon the
conversion or exchange of such securities or the exercise of any related options
or rights (the consideration in each case to be determined in the manner
provided in clauses (ii) or (iii)).

 

(C)                                In the event of any change in the number of
shares of Common Stock deliverable or any increase in the consideration payable
to the Company upon exercise of such options or rights or upon conversion of or
in exchange for such convertible or exchangeable securities, including, but not
limited to, a change resulting from the antidilution provisions thereof, the
Warrant Price obtained with respect to the adjustment that was made upon the
issuance of such options, rights or securities, and any subsequent adjustments
based thereon, shall be recomputed to reflect such change, but no further
adjustment shall be made for the actual issuance of Common Stock or any payment
of such consideration upon the exercise of any such options or rights or the
conversion or exchange of such securities.

 

(D)                               Upon the expiration of any such options or
rights, the termination of any such rights to convert or exchange or the
expiration of any options or rights related to such convertible or exchangeable
securities, the Warrant Price obtained with respect to the adjustment which was
made upon the issuance of such options, rights or securities or options or
rights related to such securities, and any subsequent adjustments based thereon,
shall be recomputed to reflect the issuance of only the number of shares of
Common Stock actually issued upon the exercise of such options or rights, upon
the conversion or exchange of such securities or upon the exercise of the
options or rights related to such securities.  Upon the expiration of any such
options or rights, the termination of any such rights to convert or exchange or
the expiration of any options or rights related to such convertible or
exchangeable securities, only the number of shares of Common Stock actually
issued upon the exercise of such options or rights, upon the conversion or
exchange of such securities or upon the exercise of the options or rights
related to such securities shall continue to be deemed to be issued.

 

(E)                                 The number of shares of Common Stock deemed
issued and the consideration deemed paid therefor pursuant to clauses (iv)(A)
and (iv)(B) of this Section 3(d) shall be appropriately adjusted to reflect any
change, termination or expiration of the type described in either clause (iv)(C)
or (iv)(D) of this Section 3(d).

 

(v)                                 “Additional Stock” shall mean any shares of
Common Stock issued (or deemed to have been issued pursuant to clause (iv) of
this Section 3(d)) by the Company after the date hereof other than shares of
Common Stock issued or issuable:

 

4

--------------------------------------------------------------------------------


 

(A)                              to employees, officers or directors of the
Company, pursuant to stock purchase or stock option plans or other arrangements
that are approved by the Company’s Board of Directors;

 

(B)                                pursuant to any rights, agreements, options
or warrants outstanding as of the date hereof and disclosed in writing to the
Holder; and stock issued pursuant to any such rights or agreements granted after
the date hereof;

 

(C)                                in connection with any stock split, stock
dividend or recapitalization by the Company;

 

(D)                               upon conversion of any Company Notes or the
Company’s Series B Preferred Stock or upon exercise or conversion of the
Purchaser’s Warrants or  theWarrants issued pursuant to the Purchase Agreement;

 

(E)                                 shares of Common Stock (and/or options,
warrants or other Common Stock purchase rights issued pursuant to such options,
warrants or other rights) issued for consideration other than cash pursuant to a
merger, consolidation, strategic alliance, acquisition or similar business
combination approved by the Board of Directors;

 

(F)                                 pursuant to any equipment leasing, real
property leasing or loan arrangement, or debt financing from a bank or similar
financial or lending institution approved by the Company’s Board of Directors,
the principal purpose of which is not to raise equity capital; or

 

(G)                                by the Company in connection with joint
ventures, manufacturing, marketing or distribution arrangements or technology
transfer or development arrangements; provided that such strategic transactions
and the issuance of shares in connection therewith have been approved by the
Company’s Board of Directors and the principal purpose thereof is not to raise
equity capital.

 

(vi)                              “Common Stock Equivalent Share” means with
respect to any security that is ultimately convertible into shares of Common
Stock or ultimately exercisable for shares of Common Stock, the total number of
shares of Common Stock that may be acquired upon full exercise of all such
rights.

 

(vii)                           Notwithstanding anything to the contrary in this
Warrant, unless and until the Company obtains shareholder approval, no
adjustment will be made under Subsection (d)(i) above if such adjustment would
cause the maximum number of shares of Common Stock issuable pursuant to the
Company Notes, Purchaser’s Warrants (as defined in Consent Agreement) and the
warrants issued pursuant to the Purchase Agreement (collectively the
“Convertible Securities”), to exceed the maximum number of shares of Common
Stock that the Company is permitted to issue, without such shareholder approval,
pursuant to and in compliance with the American Stock Exchange Listing
Standards, Policies and Requirements, or any successor provisions, so long as
the Common Stock is listed on such Exchange or a successor exchange.

 

5

--------------------------------------------------------------------------------


 


(E)                                  CERTIFICATE OF ADJUSTMENT.  IN EACH CASE OF
AN ADJUSTMENT OR READJUSTMENT OF THE WARRANT PRICE, THE COMPANY, AT ITS OWN
EXPENSE, SHALL CAUSE ITS CHIEF FINANCIAL OFFICER TO COMPUTE SUCH ADJUSTMENT OR
READJUSTMENT IN ACCORDANCE WITH THE PROVISIONS HEREOF AND PREPARE A CERTIFICATE
SHOWING SUCH ADJUSTMENT OR READJUSTMENT, AND SHALL MAIL SUCH CERTIFICATE, BY
FIRST CLASS MAIL, POSTAGE PREPAID, TO THE HOLDER.  THE CERTIFICATE SHALL SET
FORTH SUCH ADJUSTMENT OR READJUSTMENT, SHOWING IN DETAIL THE FACTS UPON WHICH
SUCH ADJUSTMENT OR READJUSTMENT IS BASED.  NO ADJUSTMENT OF THE WARRANT PRICE
SHALL BE REQUIRED TO BE MADE UNLESS IT WOULD RESULT IN AN INCREASE OR DECREASE
OF AT LEAST ONE CENT, BUT ANY ADJUSTMENTS NOT MADE BECAUSE OF THIS SENTENCE
SHALL BE CARRIED FORWARD AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT
OTHERWISE REQUIRED HEREUNDER.


 


(F)                                    ADJUSTMENT TO NUMBER OF SHARES OF WARRANT
STOCK.  IN THE EVENT THE WARRANT PRICE IS ADJUSTED UNDER ANY PROVISION OF THIS
SECTION 3, THE NUMBER OF SHARES OF WARRANT STOCK SHALL BE SIMULTANEOUSLY
ADJUSTED BY MULTIPLYING THE NUMBER OF SHARES OF WARRANT STOCK BY A FRACTION, THE
NUMERATOR OF WHICH IS THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT AND THE DENOMINATOR OF WHICH IS THE WARRANT PRICE IN EFFECT
IMMEDIATELY AFTER SUCH ADJUSTMENT.


 


(G)                                 NO IMPAIRMENT.  THE COMPANY SHALL NOT, BY
AMENDMENT OF ITS ARTICLES OF INCORPORATION OR THROUGH A REORGANIZATION, TRANSFER
OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE, OR SALE OF SECURITIES OR
ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE
OF ANY OF THE TERMS TO BE OBSERVED OR PERFORMED UNDER THIS WARRANT BY THE
COMPANY, BUT SHALL AT ALL TIMES IN GOOD FAITH ASSIST IN CARRYING OUT ALL OF THE
PROVISIONS OF THIS SECTION 3 AND IN TAKING ALL SUCH ACTION AS MAY BE NECESSARY
OR APPROPRIATE TO PROTECT THE HOLDER’S RIGHTS UNDER THIS SECTION 3 AGAINST
IMPAIRMENT.  IF THE COMPANY TAKES ANY ACTION AFFECTING THE COMMON STOCK OR ANY
OTHER EVENT OCCURS AS TO WHICH THE PROVISIONS OF THIS SECTION 3 ARE NOT STRICTLY
APPLICABLE OR IF STRICTLY APPLICABLE WOULD NOT FAIRLY PROTECT THE HOLDER’S
RIGHTS UNDER THIS WARRANT, THEN THE BOARD OF DIRECTORS OF THE COMPANY SHALL MAKE
AN ADJUSTMENT IN THE NUMBER AND/OR CLASS OF SHARES AVAILABLE UNDER THIS WARRANT,
THE WARRANT PRICE, OR THE APPLICATION OF SUCH PROVISIONS, SO AS TO PROTECT THE
HOLDER’S RIGHTS UNDER THIS WARRANT AS AFORESAID.  THE ADJUSTMENT WILL BE SUCH AS
WILL GIVE THE HOLDER UPON EXERCISE FOR THE SAME AGGREGATE WARRANT PRICE THE SAME
NUMBER, CLASS AND KIND OF SECURITIES THE HOLDER WOULD HAVE OWNED HAD THE WARRANT
BEEN EXERCISED PRIOR TO THE OCCURRENCE OF EVENT REQUIRING ADJUSTMENT AND HAD THE
HOLDER CONTINUED TO HOLD SUCH SECURITIES UNTIL AFTER THE OCCURRENCE OF SUCH
EVENT.


 


(H)                                 FRACTIONAL SHARES.  NO FRACTIONAL SHARES
SHALL BE ISSUABLE UPON EXERCISE OR CONVERSION OF THE WARRANT AND THE NUMBER OF
SHARES TO BE ISSUED SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE SHARE.  IF A
FRACTIONAL SHARE INTEREST ARISES UPON ANY EXERCISE OR CONVERSION OF THE WARRANT,
THE COMPANY SHALL ELIMINATE SUCH FRACTIONAL SHARE INTEREST BY PAYING THE HOLDER
AN AMOUNT COMPUTED BY MULTIPLYING THE FRACTIONAL INTEREST BY THE FAIR MARKET
VALUE OF A FULL SHARE.


 


4.                                       NO SHAREHOLDER RIGHTS.  THIS WARRANT,
BY ITSELF, AS DISTINGUISHED FROM ANY SHARES PURCHASED HEREUNDER, SHALL NOT
ENTITLE ITS HOLDER TO ANY OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY.

 

6

--------------------------------------------------------------------------------


 


5.                                       RESERVATION OF STOCK.  ON AND AFTER THE
DATE HEREOF, THE COMPANY WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON
STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF WARRANT STOCK
UPON THE EXERCISE OR CONVERSION OF THIS WARRANT.  ISSUANCE OF THIS WARRANT SHALL
CONSTITUTE FULL AUTHORITY TO THE COMPANY’S OFFICERS WHO ARE CHARGED WITH THE
DUTY OF EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR SHARES OF WARRANT STOCK ISSUABLE UPON THE EXERCISE OR
CONVERSION OF THIS WARRANT.


 


6.                                  EXERCISE OF WARRANT.  THIS WARRANT MAY BE
EXERCISED AS A WHOLE OR PART BY THE HOLDER, AT ANY TIME AFTER THE DATE HEREOF
PRIOR TO THE TERMINATION OF THIS WARRANT, BY THE SURRENDER OF THIS WARRANT,
TOGETHER WITH THE NOTICE OF EXERCISE AND INVESTMENT REPRESENTATION STATEMENT IN
THE FORMS ATTACHED HERETO AS ATTACHMENTS 1 AND 2, RESPECTIVELY, DULY COMPLETED
AND EXECUTED AT THE PRINCIPAL OFFICE OF THE COMPANY, SPECIFYING THE PORTION OF
THE WARRANT TO BE EXERCISED AND ACCOMPANIED BY PAYMENT IN FULL OF THE WARRANT
PRICE IN CASH OR BY CHECK WITH RESPECT TO THE SHARES OF WARRANT STOCK BEING
PURCHASED.  THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED IMMEDIATELY
PRIOR TO THE CLOSE OF BUSINESS ON THE DATE OF ITS SURRENDER FOR EXERCISE AS
PROVIDED ABOVE, AND THE PERSON ENTITLED TO RECEIVE THE SHARES OF WARRANT STOCK
ISSUABLE UPON SUCH EXERCISE SHALL BE TREATED FOR ALL PURPOSES AS THE HOLDER OF
SUCH SHARES OF RECORD AS OF THE CLOSE OF BUSINESS ON SUCH DATE.  AS PROMPTLY AS
PRACTICABLE AFTER SUCH DATE, THE COMPANY SHALL ISSUE AND DELIVER TO THE PERSON
OR PERSONS ENTITLED TO RECEIVE THE SAME A CERTIFICATE OR CERTIFICATES FOR THE
NUMBER OF FULL SHARES OF WARRANT STOCK ISSUABLE UPON SUCH EXERCISE.  IF THIS
WARRANT SHALL BE EXERCISED FOR LESS THAN THE TOTAL NUMBER OF SHARES OF WARRANT
STOCK THEN ISSUABLE UPON EXERCISE, PROMPTLY AFTER SURRENDER OF THIS WARRANT UPON
SUCH EXERCISE, THE COMPANY WILL EXECUTE AND DELIVER A NEW WARRANT, DATED THE
DATE HEREOF, EVIDENCING THE RIGHT OF THE HOLDER TO THE BALANCE OF THIS WARRANT
STOCK PURCHASABLE HEREUNDER UPON THE SAME TERMS AND CONDITIONS SET FORTH HEREIN.


 


7.                                  CONVERSION.  IN LIEU OF EXERCISING THIS
WARRANT OR ANY PORTION HEREOF, AT ANY TIME THE HOLDER HEREOF SHALL HAVE THE
RIGHT TO CONVERT THIS WARRANT OR ANY PORTION HEREOF INTO WARRANT STOCK BY
EXECUTING AND DELIVERING TO THE COMPANY AT ITS PRINCIPAL OFFICE THE WRITTEN
NOTICE OF CONVERSION AND INVESTMENT REPRESENTATION STATEMENT IN THE FORMS
ATTACHED HERETO AS ATTACHMENTS 2 AND 3, SPECIFYING THE PORTION OF THE WARRANT TO
BE CONVERTED, AND ACCOMPANIED BY THIS WARRANT.  THE NUMBER OF SHARES OF WARRANT
STOCK TO BE ISSUED TO HOLDER UPON SUCH CONVERSION SHALL BE COMPUTED USING THE
FOLLOWING FORMULA:

 

X=(P)(Y)(A-B)/A

 

where X =                             the number of shares of Common Stock to be
issued to the Holder for the portion of the Warrant being converted.

 

P =                               the portion of the Warrant being converted
expressed as a decimal fraction.

 

Y =                              the total number of shares of Common Stock
issuable upon exercise of the Warrant in full.

 

A =                            the fair market value of one share of Warrant
Stock which  means (i) the fair market value of the Warrant Stock as of the last
Business Day immediately prior to the date the notice of

 

7

--------------------------------------------------------------------------------


 

conversion is received by the Company, as reported in the principal market for
such securities or, if no such market exists, as determined in good faith by the
Company’s Board of Directors, or (ii) if this Warrant is being converted in
conjunction with a public offering of stock the price to the public per share
pursuant to the offering.

 

B =                              the Warrant Price on the date of conversion.

 

Any portion of this Warrant that is converted shall be immediately canceled. 
This Warrant or any portion hereof shall be deemed to have been converted
immediately prior to the close of business on the date of its surrender for
conversion as provided above, and the person entitled to receive the shares of
Warrant Stock issuable upon such conversion shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date. 
As promptly as practicable after such date, the Company shall issue and deliver
to the person or persons entitled to receive the same a certificate or
certificates for the number of full shares of Warrant Stock issuable upon such
conversion.  If the Warrant shall be converted for less than the total number of
shares of Warrant Stock then issuable upon conversion, promptly after surrender
of the Warrant upon such conversion, the Company will execute and deliver a new
warrant, dated the date hereof, evidencing the right of the Holder to the
balance of the Warrant Stock purchasable hereunder upon the same terms and
conditions set forth herein.  If this Warrant is converted, as a whole or in
part, after the occurrence of an event as to which Section 3(c) is applicable,
the Holder shall receive the consideration contemplated by Section 3(c) in lieu
of Common Stock of the Company.


 


8.                                  TRANSFER OF WARRANT.  THIS WARRANT MAY BE
TRANSFERRED OR ASSIGNED BY THE HOLDER HEREOF IN WHOLE OR IN PART, PROVIDED THAT
THE TRANSFEROR PROVIDES, AT THE COMPANY’S REQUEST, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION
UNDER THE SECURITIES ACT AND THE SECURITIES LAWS APPLICABLE WITH RESPECT TO ANY
OTHER APPLICABLE JURISDICTION.


 


9.                                  TERMINATION.  THIS WARRANT SHALL TERMINATE
ON 5:00 P.M. NEW YORK TIME ON THE TERMINATION DATE.


 


10.                         MISCELLANEOUS.  THIS WARRANT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, AS SUCH LAWS ARE APPLIED TO CONTRACTS TO BE
ENTERED INTO AND PERFORMED ENTIRELY IN NEW YORK BY NEW YORK RESIDENTS. IN THE
EVENT OF ANY DISPUTE AMONG THE HOLDER AND THE COMPANY ARISING OUT OF THE TERMS
OF THIS WARRANT, THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK FOR RESOLUTION OF SUCH
DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION OR SEEK TO
TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY OTHER JURISDICTION.  THE
HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF CONVENIENCE AND REFERENCE ONLY, AND
SHALL NOT BE DEEMED TO CONSTITUTE A PART HEREOF.  NEITHER THIS WARRANT NOR ANY
TERM HEREOF MAY BE CHANGED OR WAIVED ORALLY, BUT ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE COMPANY AND THE HOLDER OF THIS WARRANT.  ALL NOTICES AND
OTHER COMMUNICATIONS FROM THE COMPANY TO THE HOLDER OF THIS WARRANT SHALL BE
DELIVERED PERSONALLY OR BY FACSIMILE TRANSMISSION OR MAILED BY FIRST CLASS MAIL,
POSTAGE PREPAID, TO THE ADDRESS OR FACSIMILE NUMBER FURNISHED TO THE

 

8

--------------------------------------------------------------------------------


 


COMPANY IN WRITING BY THE LAST HOLDER OF THIS WARRANT WHO SHALL HAVE FURNISHED
AN ADDRESS OR FACSIMILE NUMBER TO THE COMPANY IN WRITING, AND IF MAILED SHALL BE
DEEMED GIVEN THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL.

 

ISSUED:              June 13, 2003

 

 

 

IMAGEWARE SYSTEMS, INC.

 

 

 

By:

/s/ S. James Miller, Jr.

 

 

 

 

Name:

S. James Miller, Jr.

 

 

 

 

Title:

Chairman, CEO and President

 

9

--------------------------------------------------------------------------------


 

Attachment 1

 

NOTICE OF EXERCISE

 

TO:                                                                  

 

1.                                       The undersigned hereby elects to
purchase                                 shares of the Warrant Stock of
ImageWare Systems, Inc. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price in full, together with all
applicable transfer taxes, if any.

 

2.                                       Please issue a certificate or
certificates representing said shares of Warrant Stock in the name of the
undersigned or in such other name as is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

(Date)

 

(Name of Warrant Holder)

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

INVESTMENT REPRESENTATION STATEMENT

 

Shares of the Common Stock

(as defined in the attached Warrant) of

ImageWare Systems, Inc.

 

In connection with the purchase of the above-listed securities, the undersigned
hereby represents to ImageWare Systems, Inc. (the “Company”) as follows:

 

(a)                                  The securities to be received upon the
exercise of the Warrant (the “Securities”) will be acquired for investment for
its own account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and the undersigned has no present intention
of selling, granting participation in or otherwise distributing the same, but
subject, nevertheless, to any requirement of law that the disposition of its
property shall at all times be within its control.  By executing this statement,
the undersigned further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer, or
grant participations to such person or to any third person, with respect to any
Securities issuable upon exercise of the Warrant.

 

(b)                                 The undersigned understands that the
Securities issuable upon exercise of the Warrant at the time of issuance may not
be registered under the Securities Act of 1933, as amended (the “Securities
Act”), and applicable state securities laws, on the ground that the issuance of
such securities is exempt pursuant to Section 4(2) of the Securities Act and
state law exemptions relating to offers and sales not by means of a public
offering, and that the Company’s reliance on such exemptions is predicated on
the undersigned’s representations set forth herein.

 

(c)                                  The undersigned agrees that in no event
will it make a disposition of any Securities acquired upon the exercise of the
Warrant unless and until (i) it shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (ii) it shall have
furnished the Company with an opinion of counsel satisfactory to the Company and
Company’s counsel to the effect that (A) appropriate action necessary for
compliance with the Securities Act and any applicable state securities laws has
been taken or an exemption from the registration requirements of the Securities
Act and such laws is available, and (B) the proposed transfer will not violate
any of said laws.

 

(d)                                 The undersigned acknowledges that an
investment in the Company is highly speculative and represents that it is able
to fend for itself in the transactions contemplated by this statement, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investments, and has the ability to bear
the economic risks (including the risk of a total loss) of its investment.  The
undersigned represents that it has had the opportunity to ask questions of the
Company concerning the Company’s business and assets and to obtain any
additional information which it considered necessary to verify the accuracy of
or to amplify the Company’s disclosures, and has had all questions which have
been

 

--------------------------------------------------------------------------------


 

asked by it satisfactorily answered by the Company.  The undersigned represents
that it is an “accredited investor” within the meaning of Regulation D of the
Securities Act.

 

(e)                                  The undersigned acknowledges that the
Securities issuable upon exercise or conversion of the Warrant must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  The undersigned is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale occurring not less than one year after a party has
purchased and paid for the security to be sold from the Company or any affiliate
of the Company, the sale being through a “broker’s transaction” or in
transactions directly with a “market maker” (as provided by Rule 144(f)) and the
number of shares being sold during any three month period not exceeding
specified limitations.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

(Typed or Printed Name)

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

(Title)

 

2

--------------------------------------------------------------------------------


 

Attachment 3

 

NOTICE OF CONVERSION

 

TO:                                                                   

 

1.                                       The undersigned hereby elects to
acquire                              shares of the Warrant Stock of ImageWare
Systems, Inc. pursuant to the terms of the attached Warrant, by conversion of
                 percent (            %) of the Warrant.

 

2.                                       Please issue a certificate or
certificates representing said shares of Warrant Stock in the name of the
undersigned or in such other name as is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(Date)

 

(Name of Warrant Holder)

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

(Title and signature of authorized person)

 

--------------------------------------------------------------------------------